PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/063,518
Filing Date: 18 Jun 2018
Appellant(s): ROBERTS et al.



__________________
Vincent M. DeLuca, Reg. No. 32,408
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 28-30, 33-41, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (U.S. 2016/0358305) (Hereinafter Banerjee) in view of Oh et al. (A Modified Least-Laxity-First Scheduling Algorithm for Real-Time Tasks) (Hereinafter Oh), and further in view of IBM Technical Disclosure Bulletin (NN72033033: Preemptive Dispatching Algorithms) (Hereinafter IBM).
(B) Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2016/0358305) in view of Oh (A Modified Least-Laxity-First Scheduling Algorithm for Real-Time Tasks), further in view of IBM (NN72033033: Preemptive Dispatching Algorithms) as applied to claim 28 above, and further in view of Kim et al. (Preemption-Aware Dynamic Voltage Scaling in Hard Real-Time Systems) (Hereinafter Kim).
(C) Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2016/0358305) in view of Oh (A Modified Least-Laxity-First Scheduling Algorithm for Real-Time Tasks), further in view of IBM (NN72033033: Preemptive Dispatching Algorithms) as applied to claim 38 above, and further in view of Longobardi, Giuseppe (U.S. 2005/0132167) (Hereinafter Longobardi).
(D) Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2016/0358305) in view of Oh (A Modified Least-Laxity-First Scheduling Algorithm for Real-.

(2) Response to Argument
	(A) Regarding claims 28-30, 33-41, and 43-46, Appellant argues:
(App. Br. pages 5-11) Appellant argues with regard to representative claim 28 that (i) “No possible combination of Banerjee with Oh would result in Banerjee determining, using estimated completion time, whether both the first and second tasks can be completed before a deadline associated with the second task, and in response to determining that both the first and second GPU tasks can be completed before the deadline associated with the second GPU task, allowing the first GPU task to continue execution” (App. Br. page 7). Appellant states that “In Oh, it is necessary to first determine both the deadline for the task (Di(t)) and the amount of computation remaining to be complete (Ei(t)) before the laxity can be calculated, and this in turn results in prioritization of tasks. This is completely different to the present invention as claimed, in which the priority of a GPU task is separate from the deadline to complete the task. By contrast Oh cannot make an assessment of the relative priority of tasks and then calculate completion times” (App. Br. pages 6-7, reiterated pages 9-10).
Appellant further argues that (ii) no consideration of the actual teaching of IBM when read as a whole would have resulted in any modification of Banerjee or Banerjee as modified by the disclosure of Oh to result in “wherein if it is determined that the second GPU task has a higher priority than the currently executing first GPU task, a completion time for each of the first and second GPU tasks is estimated, and using the estimated completion times, determining whether both the first and second GPU tasks can be completed before a deadline associated with App. Br. 7-8, reiterated pages 10-11).
Appellant further argues that (iii) Oh fails to disclose estimating a completion time for each of a currently executing first GPU task and a ready to run second GPU task in response to determining that the second GPU task has a higher priority than the first GPU task; fails to disclose determining, using the estimated completion times, whether both the first and second GPU tasks can be completed before a deadline associated with the second GPU task; and fails to disclose allowing the first GPU task to continue execution and setting a timer in response to determining that both the first and second GPU tasks can be completed before the deadline associated with the second GPU task, as defined by claim 28. These are all limitations of the claim and are not ‘features in the specification read into the claim’ as alleged. Because Oh does not in fact disclose the limitations that the rejection alleges are disclosed by Oh, no combination of the disclosure of Oh together with the disclosure of Banerjee could have resulted in Banerjee being modified to include such features (App. Br. pages 8-9).

(B) Regarding claims 31-32, 42, and 47
Appellant argues that none of Kim (Preemption-Aware Dynamic Voltage Scaling), relied on to reject claims 31 and 32, Longobardi (U.S. 2005/0132167), relied on to reject claim 42, or Bleiweiss (U.S. 2008/0021679), relied on to reject claim 47, disclose or suggest any of the features of the claimed invention that are absent from the combined disclosures of Banerjee, Oh 

In response to Appellant’s argument (A), Examiner respectfully disagrees. Regarding (i), Examiner first notes that there is nothing in the plain language of the claim and the instant specification that explicitly or implicitly requires that “the priority of a GPU task is separate from the deadline to complete the task” in the manner Appellant appears to be arguing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the priority of a GPU task is separate from the deadline to complete the task) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of this, Examiner further notes that the Banerjee reference is applied as teaching the claimed “first GPU task” and “second GPU task”, “determining which of the first and second GPU task has a higher priority”, and “estimating a completion time for each of the first and second GPU tasks” (see for example Banerjee, there is a command currently executing on the GPU (i.e. “first GPU task”), a higher static priority command (“i.e. second GPU task”, which Is determined to have “higher priority”), wherein a command queue is monitored periodically to determine if the command currently executing on the GPU is executing while the higher static priority command awaits execution in queue; paragraph [0036]. A processing time for each of the commands is estimated (estimated processing time is interchangeably referred to as expected paragraph [0019], claim 6 and associated text).
	The Oh reference is applied as modifying the Banerjee reference to teach that it is well-known and obvious to determine, using estimated completion times, whether both a first and second task can be completed before a deadline associated with the second task (see for example Oh, a scheduling algorithm determines if a running task can continue running and complete before a deadline (p.32 section 2 ¶1) while scheduling a set of [one or more] other tasks (p.31 col.2 ¶3)) and in response to determining that both the first and second tasks can be completed before the deadline associated with the second task, allowing the first GPU task to continue execution (see for example Oh, when it is observed that the tasks of a set can be completed without missing a deadline, the initial task can execute with no preemption until its completion; p.32 col.2 ¶4).
	As such, Examiner believes the combination of Banerjee in view of Oh discloses “determining, using estimated completion time, whether both the first and second tasks can be completed before a deadline associated with the second task, and in response to determining that both the first and second GPU tasks can be completed before the deadline associated with the second GPU task, allowing the first GPU task to continue execution”.
	Regarding (ii), Examiner notes that the Banerjee reference as modified by the Oh reference is applied as teaching estimating a completion time for each of first and second GPU tasks, and determining using the estimated completion times, whether both the first and second tasks can be completed for a deadline associated with the second GPU task, and in response to in response to determining that both the first and second GPU tasks can be completed before the 
	The IBM reference is applied as modifying the Banerjee and Oh reference to teach that it is well-known and obvious to allow a first task to continue execution and set a timer (see for example IBM, a preemption scheme is used such that a non-instantaneous preemption rule causes a delay period for preemption. When some other task with a higher priority arrives, the CPU continues to service the current task, while a variable sets a delay period which the current task has to complete; section b) Non-Instantaneous Preemption Rule).
As such, Examiner believes the combination of Banerjee in view of Oh, further in view of IBM discloses “in response to determining that both the first and second GPU tasks can be completed before the deadline associated with the second GPU task, allowing the first GPU task to continue execution and setting a timer”.
Regarding (iii), with respect to Appellant’s statement that “These are all limitations of the claim and are not ‘features in the specification read into the claim’ as alleged”, Examiner believes that this appears to misrepresent the previous Office action. Examiner does not allege that “estimating a completion time for each of a currently executing first GPU task and a ready to run second GPU task in response to determining that the second GPU task has a higher priority than the first GPU task; fails to disclose determining, using the estimated completion times, whether both the first and second GPU tasks can be completed before a deadline associated with the second GPU task; and fails to disclose allowing the first GPU task to continue execution and setting a timer in response to determining that both the first and second GPU tasks can be completed before the deadline associated with the second GPU task” are not features of the claim. Rather, as discussed in regard to (i) above, Examiner submits that there is nothing in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Appellant’s argument (B), Examiner respectfully disagrees, as of the combined disclosures of Banerjee, Oh, and IBM are believed to teach the features of the claimed invention at issue as discussed above with regard to (A).

For the above reasons, it is believed that the rejections should be sustained.


/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        
Conferees:
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196    
                                                                                                                                                                                                    /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.